                                            Case 5:20-md-02966-LHK Document 139 Filed 08/13/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        IN RE: XYREM (SODIUM OXYBATE)                    Master File No. 20-MD-02966-LHK
Northern District of California
 United States District Court




                                  13        ANTITRUST LITIGATION
                                                                                             ORDER GRANTING
                                                                                             ADMINISTRATIVE MOTIONS TO
                                  14                                                         SEAL DOCUMENTS RE:
                                            This Document Relates To: All Actions            DEFENDANTS’ MOTION TO DISMISS
                                  15
                                                                                             Re: Dkt. Nos. 110, 128
                                  16

                                  17

                                  18            Before the Court are (1) Defendants’ unopposed administrative motion to seal portions of

                                  19   exhibits submitted in support of their motion to dismiss, ECF No. 110 (“Defendants’ sealing

                                  20   motion”); and (2) Plaintiffs’ unopposed administrative motion to seal portions of Plaintiffs’

                                  21   opposition to Defendants’ motion to dismiss, ECF No. 128 (“Plaintiffs’ sealing motion”). For the

                                  22   following reasons, the Court GRANTS the parties’ sealing motions.

                                  23   I.       LEGAL STANDARD
                                  24            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  25   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  26   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S.

                                  27
                                                                                         1
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO SEAL DOCUMENTS RE: DEFENDANTS’ MOTION
                                       TO DISMISS
                                         Case 5:20-md-02966-LHK Document 139 Filed 08/13/21 Page 2 of 6




                                   1   589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, a “strong presumption in

                                   2   favor of access is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                   3   1122, 1135 (9th Cir. 2003)). In the Ninth Circuit, documents that are more than “tangentially

                                   4   related . . . to the underlying cause of action” are not sealable unless the Court agrees that

                                   5   “compelling reasons” exist to overcome the presumption of access. See id. at 1179.

                                   6             Here, the parties seek to seal documents that Defendants have filed to support Defendants’

                                   7   motion to dismiss, ECF No. 109, which is a dispositive motion. The documents thus have more

                                   8   than a tangential relation to the merits of the case and, in turn, the “compelling reasons” standard

                                   9   applies. See, e.g., Glob. Indus. Inv. Ltd. v. Chung, No. 19-CV-07670-LHK, 2020 WL 8617634, at

                                  10   *1 (N.D. Cal. Sept. 7, 2020) (applying the “compelling reasons” standard to exhibits to a motion

                                  11   to dismiss); Dominion Assets LLC v. Masimo Corp., 2014 WL 12606653, at *1 (N.D. Cal. May 9,

                                  12   2014) (same); Yelp Inc. v. Datafiniti LLC, 2013 WL 12324188, at *2 (N.D. Cal. Jan. 14, 2013)
Northern District of California
 United States District Court




                                  13   (same).

                                  14             Compelling reasons justifying the sealing of court records generally exist “when such

                                  15   ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                  16   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  17   secrets.” Id. (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the production of

                                  18   records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will

                                  19   not, without more, compel the court to seal its records.” Id.

                                  20             In addition, parties moving to seal documents must comply with the procedures established

                                  21   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  22   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  23   otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). “The request must be narrowly

                                  24   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                  25   Civil Local Rule 79-5(d), in turn, requires the submitting party to attach a “declaration

                                  26   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                  27
                                                                                          2
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO SEAL DOCUMENTS RE: DEFENDANTS’ MOTION
                                       TO DISMISS
                                             Case 5:20-md-02966-LHK Document 139 Filed 08/13/21 Page 3 of 6




                                   1   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                   2   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                   3   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                   4   the portions of the document that have been omitted from the redacted version.” Id.

                                   5   II.      DISCUSSION
                                   6            The parties move to file under seal certain parts of documents related to Defendants’

                                   7   motion to dismiss, which the Court granted in part and denied in part at ECF No. 138. The

                                   8   documents disclose the financial details of agreements between Jazz and each of the Generic

                                   9   Defendants (Hikma, Par, Lupin, and Amneal). The agreements at issue, which are described in the

                                  10   Court’s order granting in part and denying in part Defendant’s motion to dismiss, are labeled

                                  11   “Settlement Agreements” and “Authorized Generic Agreements.” Defendants specifically move to

                                  12   seal the following information in various Settlement Agreements and Authorized Generic
Northern District of California
 United States District Court




                                  13   Agreements:

                                  14         1. In all four of the Authorized Generic Agreements (Exhibits 2, 5, 8, and 11), information
                                                related to calculating the “Invoice Supply Price,” which is used to calculate the fees
                                  15
                                                Hikma, Par, Lupin, and Amneal will pay Jazz for supplying sodium oxybate product (the
                                  16            “AG Product”). See Hikma AG Agreement § 1.28; Par AG Agreement § 1.24; Lupin AG
                                                Agreement § 1.23; Amneal AG Agreement § 1.26.
                                  17
                                             2. In all four of the Authorized Generic Agreements, the “Per Unit Services Price,” which is
                                  18
                                                used to calculate the fees Hikma, Par, Lupin, and Amneal, will pay Jazz for services
                                  19            related to distribution of the AG Product. See Hikma AG Agreement § 5.4; Par AG
                                                Agreement § 1.41; Lupin AG Agreement § 1.38; Amneal AG Agreement § 1.38.
                                  20
                                             3. In all four of the Authorized Generic Agreements, information related to the royalties
                                  21
                                                Hikma, Par, Lupin, and Amneal will pay to Jazz on their net sales of the AG Product. See
                                  22            Hikma AG Agreement §§ 2.8.2, 5.2; Par AG Agreement §§ 2.7.2, 5.1, Exhibit 1.10; Lupin
                                                AG Agreement §§ 2.7.2, 5.1, Exhibit 1.10; Amneal AG Agreement §§ 2.7.2, 5.1, Exhibit
                                  23            1.13.
                                  24         4. In the Jazz-Par, Jazz-Lupin, and Jazz-Amneal Authorized Generic Agreements (Exhibits 5,
                                  25            8, and 11), information related to the quantity of AG Product authorized to be sold. See Par
                                                AG Agreement § 1.28; Lupin AG Agreement § 1.27; Amneal AG Agreement § 1.30.
                                  26
                                             5. In the Jazz-Hikma Authorized Generic Agreement (Exhibit 2) only, the applicable dates
                                  27
                                                                                          3
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO SEAL DOCUMENTS RE: DEFENDANTS’ MOTION
                                       TO DISMISS
                                         Case 5:20-md-02966-LHK Document 139 Filed 08/13/21 Page 4 of 6




                                               and Net Sales thresholds used in calculations related to a provision that could permit
                                   1
                                               Hikma to distribute its AG Product earlier than January 2023. See Hikma AG Agreement
                                   2           § 2.7.

                                   3       6. In the Jazz-Hikma Authorized Generic Agreement only, a term related to the allocation of
                                              the supply of AG Product in the event of a supply shortage. See Hikma AG Agreement
                                   4
                                              § 3.3.
                                   5
                                           7. In all four of the Settlement Agreements (Exhibits 1, 4, 7, and 10), the saved litigation
                                   6          costs or portion thereof that Jazz will share with each generic manufacture litigating with
                                              Jazz. See Hikma, Par, Lupin, & Amneal Settlement Agreement § 3.
                                   7
                                       P.J. Honerkamp Decl. ¶ 9, ECF No. 110-1. Following Civil Local Rule 79-5(d)(1)(D), Defendants
                                   8
                                       have filed unredacted version of the documents at issue and highlighted what Defendants move to
                                   9
                                       seal.
                                  10
                                               To support their sealing request, Defendants file four declarations. The first declaration is
                                  11
                                       from defense counsel and simply avers that Plaintiffs do not oppose Defendants’ sealing motion.
                                  12
Northern District of California
 United States District Court




                                       Alexander S. Zolan Decl. ¶ 3. ECF No. 110-2. The three other declarations are from senior
                                  13
                                       employees of Jazz, Hikma, and Par. Jazz’s declaration is from P.J. Honerkamp, the Senior Vice
                                  14
                                       President “responsible for managing all aspects of business strategy and planning concerning the
                                  15
                                       medications manufactured for Jazz’s Sleep business unit, including Xyrem.” Id. ¶ 2. Hikma’s
                                  16
                                       declaration is from Edward J. Pardon, Senior IP and Litigation Counsel, who is “personally
                                  17
                                       familiar” with the Jazz-Hikma Authorized Generic (“AG”) Agreement and Settlement Agreement.
                                  18
                                       Pardon Decl. ¶ 2, ECF No. 110-4. Lastly, Par’s declaration is from Lawrence M. Brown, Assistant
                                  19
                                       General Counsel for Generics IP, who is familiar with the Jazz-Par AG Agreement and Settlement
                                  20
                                       Agreement. Brown Decl. ¶ 2, ECF No. 110-3.
                                  21
                                               Plaintiffs’ sealing request is derivative of Defendants’ request. Plaintiffs merely seek to
                                  22
                                       seal portions of Plaintiffs’ opposition to Defendants’ motion to dismiss. ECF No. 128 at 2. Those
                                  23
                                       portions contain or summarize what Defendants move to seal. Id.
                                  24
                                               The parties’ sealing requests are narrowly tailored and warranted. As the Ninth Circuit has
                                  25
                                       explained, “business information that might harm a litigant’s competitive standing [if disclosed]”
                                  26
                                       meets the compelling reasons standard for sealing. In re Elec. Arts, Inc., 298 F. App’x 568, 569
                                  27
                                                                                          4
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO SEAL DOCUMENTS RE: DEFENDANTS’ MOTION
                                       TO DISMISS
                                         Case 5:20-md-02966-LHK Document 139 Filed 08/13/21 Page 5 of 6




                                   1   (9th Cir. 2008) (quoting Nixon, 435 U.S. at 598); see also, e.g., In re Anthem, Inc. Data Breach

                                   2   Litig., No. 15-MD-02617-LHK, 2017 WL 9614789, at *2 (N.D. Cal. Aug. 25, 2017) (sealing

                                   3   information on same grounds). Types of sealable business information include “pricing terms” and

                                   4   “royalty rates” in a confidential contract. In re Elec. Arts, Inc., 298 F. App’x at 569. These are the

                                   5   types of information that Defendants seek to seal here. For instance, as noted above, Defendants

                                   6   ask to seal precise prices and royalty percentages. Defendants also ask to seal “quantit[ies] of AG

                                   7   Product authorized to be sold” and allocations of manufacturing capacity—information which

                                   8   could “harm [Defendants]’ competitive standing” if disclosed. Id.

                                   9          Defendants’ declarations reinforce the apparent confidentiality of the information at issue.

                                  10   Honerkamp avers, for example, that the “contents of the agreements comprising [the Settlement

                                  11   Agreements and AG Agreements above] are closely guarded within Jazz, and not widely

                                  12   accessible electronically except by the company’s law department personnel, its most senior
Northern District of California
 United States District Court




                                  13   business people, and others with an operational need to know.” Honerkamp Decl. ¶ 11. Pardon and

                                  14   Brown further aver, on behalf of Hikma and Par, that public disclosure of their agreements with

                                  15   Jazz would harm Hikma and Par. See Brown Decl. ¶¶ 3–5 (describing competitive harm); Pardon

                                  16   Decl. ¶¶ 4–7 (same). Disclosure would not only hurt Hikma and Par’s competitive position

                                  17   relative to other potential manufacturers of generic Xyrem, but also disadvantage Hikma and Par

                                  18   in future settlement negotiations of patent litigation. Id. Accordingly, the Court GRANTS

                                  19   Defendants’ sealing motion, ECF No. 110, and Plaintiffs’ sealing motion, ECF No. 128.

                                  20          The Court notes, however, that Defendants’ sealing motion has a procedural defect.

                                  21   Defendants failed to file and email a proposed order, let alone a proposed order “that is narrowly

                                  22   tailored to seal only the sealable material, and which lists in table format each document or portion

                                  23   thereof that is sought to be sealed.” Civ. L.R. 79-5(d)(1)(B); see also Civ. L.R. 5(g) (email

                                  24   requirement for proposed orders). The Court warns that future sealing motions that violate Civil

                                  25   Local Rule 79-5 will be denied without prejudice.

                                  26   IT IS SO ORDERED.

                                  27
                                                                                          5
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO SEAL DOCUMENTS RE: DEFENDANTS’ MOTION
                                       TO DISMISS
                                         Case 5:20-md-02966-LHK Document 139 Filed 08/13/21 Page 6 of 6




                                   1

                                   2   Dated: August 13, 2021

                                   3                                         ______________________________________
                                                                             LUCY H. KOH
                                   4                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              6
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTIONS TO SEAL DOCUMENTS RE: DEFENDANTS’ MOTION
                                       TO DISMISS
